Decree, entered May 28, 1963, settling the final account of Public Administrator, unanimously affirmed, and appeal from order entered June 21, 1963, denying motion denominated as one for resettlement, unanimously dismissed, with costs to the Public Administrator payable out of the estate, and without costs to any other party. In view of the record of the proceedings in open court before the Surrogate there is no need to compel the formal execution of a general release by Mrs. Mecum. The record *824is itself ample evidence of the settlement and her voluntary agreement to release generally the attorneys. Concur — Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ.